Case 9:20-cr-00030-MJT-ZJH Document 41 Filed 04/28/21 Page 1 of 1 PageID #: 170




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

  UNITED STATES OF AMERICA                           §
                                                     §
  v.                                                 §
                                                     §     CASE NO. 9:20-CR-30
  CHRISTOPHER DASHAWN                                §   JUDGE MICHAEL TRUNCALE
  MONTOYA                                            §
                                                     §

                            ORDER DENYING MOTIONS AS MOOT


        Pending before the Court are Defendant’s Motion to Suppress Count One of Indictment

(Doc. #28) and Motion to Suppress Counts Two, Three, Four and Five of Indictment (Doc. #29).

After these motions were filed, Defendant reached a plea agreement with the Government (Doc.

#35), eliminating the need for trial in this case.

        It is therefore ORDERED that Defendant’s Motion to Suppress Count One of Indictment

(Doc. #28) and Motion to Suppress Counts Two, Three, Four and Five of Indictment (Doc. #29)

are both DENIED AS MOOT.

                                   SIGNED this 28th day of April, 2021.




                                                              ____________________________
                                                              Michael J. Truncale
                                                              United States District Judge
